 In the Matter of ALUMINUM ORE COMPANY, EMPLOYERandFOREMEN'SUNION NO. 23882, AMERICAN FEDERATION OF LABOR, PETITIONERCase No. 15-R-1504.-Decided August 02, 1946Mr. Charles G.'Kessler,of New Orleans, La., for the Board.Mr. Harold F. Hecker,of St. Louis, Mo.,Mr. Robert K. Heineman,of Pittsburgh, Pa., andMr. Walter Carroll,of New Orleans, La., forthe Employer.Mr. J. D. Turner,of Spring Hill, Ala., for the Petitioner.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed,' hearing in this case was heldat Mobile, Alabama, on June 5 and 6, 1946, before Charles W. Schnei-'der, Trial Examiner.The Trial Examiner's rulings made at the hear-ing, are free from prejudicial error and are hereby affirmed.At thehearing, the Employer moved to dismiss the petition, which motionwas referred to the Board by the Trial Examiner. For reasons here-inafter stated, the motion is denied.All, parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT 'I.THE BUSINESS OF THE EMPLOYERAluminum Ore Company, a wholly owned subsidiary of the Alu-minum Company of America, is a Delaware corporation with itsprincipal office in St. Louis, Missouri, and maintaining plants in Ala-bama, Arkansas, and Illinois.The Mobile, Alabama, plant, whichalone is involved in this proceeding, is engaged in the refining ofIAt the commencement of the hearing the Petitioner moved to amend the petitionhereinby individually naming the supervisory classifications comprising the unit sought.The motion was referred to the Board by the Trial Examiner.The Petitioner's motion is hereby granted.70 N. L R. B., No. 26.26811 ALUMINUM ORE COMPANY269bauxite by chemical process, an operation incidental to the manu-facture of alumina..During the calendar year of 1945, the Mobileplant utilized raw materials valued in excess of $100,000, substantiallyall of which was shipped from points outside the State of Alabama.During the same period, the plant manufactured alumina valued inexcess of $100,000, over 90 percent of which was shipped to pointsoutside the State of Alabama.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with The AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain supervisory employees of theEmployer until the Petitioner has been certified by the Board in anappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner urges as appropriate a unit composed of all depart-ment foremen, assistant department foremen, general shift foremen,-assistant shift foremen, and foremen in the production department andthe mechanical department (except the industrial engineering, elec-trical engineering, and designing subdivisions) of the Employer'sMobile plant, but excluding all other supervisory employees.2Al-though the Employer does not contest the composition of the unit, orthe supervisory grouping sought therein, it asserts that these super-visors constitute an inseparable part of management, are not "em-ployees" within the meaning of the Act, and are therefore incapableof forming the basis of an appropriate unit.In support of. its contention that the supervisors herein concernedare not employees within the meaning of the Act, the Employer hasset forth no compelling argument which has not been fully considered2 The supervisory grouping petitioned for is consonant in scope with the presentlyexisting unit of rank and ale employees.There are approximately 52 employees in theappropriate unit. 270-DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Board in recent similar cases a wherein the Board- held thatcomparable supervisory employees are "employees" as defined in Sec-tion 2 (3) of the Act. - We therefore find, in accordance with thedetermination made in those cases, that the supervisors sought hereinare "employees" within the meaning of the Act.The record discloses that the production department consists of fivesubdivisions collectively supervised by an assistant superintendent anda general foreman, who coordinate the activities of the subdivisions.The mechanical department is comprised of seven subdivisions collec-tively supervised by a general foreman, who is technically designatedas a "master mechanic."Each subdivision in these departmelits isunder the supervision of a department foreman who directs all opera-tions within the subdivision. Subordinate to the department foreman,in their respective *levels of authority, are the assistant departmentforemen, general shift foremen, assistant general shift foremen, andforemen.The authority of the supervisors petitioned for is limitedexclusively to the individual subdivisions as distinguished from thedepartmental and plant-wide authority exercised respectively by thegeneral foremen, assistant superintendent, and the superintendent,whom the petitioner would exclude.The Employer contends that the nature of the duties and responsi-bilities vested in the supervisors herein render them an inseparablepart of management and incapable of forming the basis for a bargain-ing unit.In view of the decisions in theGoodrichandYoungcases 4it is apparent that this contention is without merit.The recordevinces a definite community of interest among the supervisory levelssought,herein, based on a common background and a,comparable sub-divisional limitation of authority, which we consider determinativeof proper grouping in a bargaining unit.We, therefore, are of theopinion that the supervisory personnel herein involved are sufficientlydistinguishable from higher level management to warrant their in-clusion in a separate unit appropriate for collective bargaining 5We find that all department foremen,-assistant department fore-general shift foremen, assistant general shift foremen, andforemen employed in the production department and the mechanicalSeeMatter of The Midland Steel Products Company, Parish & Binqham Division,65N L R B 997,Matter of Jones&Laughlin Steel Corporation,Vesta-Shannopin CoalDivision,'66 NL. R B 386;Matter of Aluminum Company of America,67 N L. R B.958;Matter of Carnegie Illinois Steel Corporation,67 NL R B 1238InMatter of The B. F Goodiich Company,65 N L It B 294 andMatter of L. A.,Young Spring & Wire Corporation,65 N. L R. B 298, a majority of the Board held thatthe nature of the duties and responsibilities of supervisory personnel are- relevant onlyinsofar as they pertain to the question of proper grouping for bargaining purposes,°SeeMatter of L AYoungSpring & Wire Corporation,supra,Matter of Jones &Laughlin Steel Corporation,supra;Matter of General Mills, Inc.,66 N L. R B 1423 ;Matter of Columbia Steel Company,67N. L. R. B. 529;andMatter of Aluminum Com-pany of America,supra. ALUMINUMORE COMPANY271department (except in the industrial engineering, the electrical engi-neering, and the designing subdivisions) of the Employer's Mobileplant, but excluding all other supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTION1As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Aluminum Ore Company,Mobile, Alabama, an election by secret ballot shall be conducted asearly as possible,but not,later than thirty(30) days from the date ofthis Direction,under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec=tions 10 and 11, of National Labor Relations Board Rules and Regu-lations-Series 3, as amended,among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction,includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Foremen'sUnion No. 23882,American Federation of Labor, for the purposes of collective bar-gaining.MR. GERARD D. REILLY,dissenting:For reasons stated in my dissenting opinions inMatter of PackardMotor Car Company,61 N. L. R. B.4, andMatter of Jones cl; LaughlinSteel Corporation,Vesta-Shannopin Coal Division,66 N. L.R. B. 386,I am constrained to dissent from the majority opinion in this case.